DETAILED ACTION
Response to Amendment
The amendment filed 8/23/21 has been entered.  Claims 1-6, 9-14, 17-20 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/23/21.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025) and Matich (USPN 7017577).
Regarding Claim 1, Elhamasadat teaches an activewear garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2A; [0013] "hooded garment 10…particularly suited for athletic activities") comprising:

an upper head portion adapted to be worn about and secured to a user's head ([0014] "hooded garment 10 has a hood 12"; Elhamasadat teaches the head portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn and secured to a user’s head especially in light of [0015] “hood 12 covers the head of the wearer and holds the loose hair of the wearer in a generally stable position”; see annotated Fig. 2A below for frontal delineation between torso and head portions),

    PNG
    media_image1.png
    747
    638
    media_image1.png
    Greyscale

a lower end of said upper head portion being attached to an upper end of said lower torso portion (see Figs. 2A, 2B; [0020] "pocket 21 is positioned in the back head portion of the hood 12"; [0021] "elastic 22 is positioned below the pocket 21"; [0022] "opening 23 is adjacent to the elastic 22...opening 23 is closeable by a fastener 24"; see annotated Fig. 2A below, where 12 is attached to 14 of the lower torso portion at opening 23);

    PNG
    media_image2.png
    743
    638
    media_image2.png
    Greyscale

a facial opening formed on an anterior side of a facial extension of said upper head portion (see Fig. 3D and annotated Fig. 2A; [0018] "face opening 20 is defined in the front head portion"),

    PNG
    media_image3.png
    749
    641
    media_image3.png
    Greyscale

said facial opening being adapted to allow said user's face to protrude (Elhamasadat teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing a user’s face through, especially in light of [0018] face opening 20 is sized so as to allow a portion of the face of the wearer to be exposed when the hooded garment 10 is worn"),
said having opening having a circumference (see Figs. 2A and 3D, where at least a portion of a circumference is shown).

Elhamasadat does not explicitly teach an elastic band attached to an interior rim of said facial opening formed on said anterior side of said facial extension
said elastic band having a second side that is disposed entirely inside said interior rim
such that said second side does not protrude from said interior rim and is configured to directly contact said user's face.

Lunsford redefines teaching a facial opening formed on an anterior side of a facial extension of said upper head portion (see Figs. 1 and 5E embodiment; although Fig. 1 is a different embodiment in that the band 103 is not separate, one of ordinary skill in the art would understand how Fig. 1 still relates to 5E, where Fig. 5E is the embodiment utilized; where band 103e is the facial extension; where facial opening is delineated by the circumference of 131 located on an anterior side of 103e; Col. 5 Lines 9-10 “band portion 103e attaches to head portion 104”; Col. 5 Line 2 “band portion 103e has a front end 131”); 
said facial opening being adapted to allow said user's face to protrude (Lunsford teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of  allowing a user’s face through, especially in light of Fig. 2),
said facial opening having a circumference (see Fig. 5B; Col. 4 Line 8-9 "band portion 103 may vary width B around the circumference"; although the recitation is directed to a different embodiment, one of ordinary skill in the art would understand the circumferential recitation can apply to Fig. 5E as well).

As such, Lunsford teaches a band having a first side attached to an interior rim of said facial opening formed on said anterior side of said facial extension (see Fig. 5E; Col. 5 Lines 1-2 "Fig. 5E shows band portion 103e with multiple layers of fabric"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”; as such, the "inner" fabric layer seen at 133 can be the band; and the "outer" fabric layer at 134 constitutes interior rim; as for first side-- first side would be the unseen side of fabric layer at 133 in Fig. 5E and facing fabric layer at 134; as for attached--Col. 5 Lines 3-5 "band portion 103e may be formed by layering multiple pieces of fabric on each other and sewing the fabric together along front end 131 and back end 132", where 131 and 132 delineate fabric layers at 133 and 134 and therefore band at 133 is attached to fabric layer at 134 via 131 and 132),
said band having a second side and is disposed entirely inside said interior rim such that said second side does not protrude from said interior rim and is configured to directly contact said user's face (for second side--see Fig. 5E where fabric layer shown at 133 is the second side of fabric layer at 133; as for fabric layer at 133 disposed entirely inside and not protruding--see Fig. 5E where fabric layer at 133 and fabric layer at 134 are concentric and therefore fabric layer at 133 is disposed entirely inside of fabric layer at 134 and therefore does not protrude, especially as the layers have been sewn together at 131 and 132; Lunsford teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s face, especially in light of Fig. 2).

Lunsford at least suggests that the band fabric layer at 133 is elastic (Col. 4 Lines 43-47 "band portion…103e…may therefore use…elastic"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford band fabric layer at 133 to be elastic especially as Lunsford suggests such a possibility and as there is a finite number of predictable solutions suggested, such as either 133 or 134 is elastic as taught by Col. 5 Lines 5-7, without unexpected results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s “facial opening” with the band of Lunsford (redefining facial opening) in order to prevent user distraction from blowing hair and for a more secure fit around a user’s head (abstract and Col. 3 Lines 13-15). 

Elhamasadat and Lunsford do not explicitly teach an adhering layer is at least partially embedded in said second side of said elastic band,
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face around said interior rim of said facial opening.

Matich teaches an adhering layer being composed of an adhering substance configured for releasably adhering said facial opening structure to said user's face (see Figs. 10, 11A-12B; Col. 12 Lines 18-23 “person may seek to seal an opening of footwear 102 at the ankles, a pant leg opening 104…a sleeve opening 112, a glove opening 114…a hood opening 118”; Col. 12 Lines 24-27 “each of these openings may be sealed utilizing the adhesive and/or pieces of tape (such as linear piece of tape 58) of the present invention.  Each of these openings may be sealed directly against the skin”; Col. 10 Lines 40-41 “adhesive may be…pressure-sensitive”; as such, the adhesive indicates an adhering layer composed of an adhering substance for adhering; as for releasably--see abstract “adhesive…is pulled from the face”).
Matich at least suggests that the adhering layer is around the interior rim of its facial opening (inasmuch as Figs. 11A-12B show that the adhering layer is around the interior rim of the opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that so would that of the hood opening).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s interior rim (as provided by Lunsford, and therefore the second side of the elastic band on the interior of the interior rim) with the adhering layer of Matich, in order to provide a seal around the user’s face such as for better fit during intended use, especially as both Elhamasadat and Lunsford intend to keep the headwear snug around the head of the user (Elhamasadat [0002]-[0004] and Lunsford Col.  3 Lines 13-15).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Elhamasadat teaches an adhering layer is at least partially embedded in said second side of said elastic band (inasmuch as Elhamasadat’s elastic band is an elastic fabric, it is at least a form of mesh; as such, an adhesive applied becomes embedded).
Regarding Claim 2, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
Matich further teaches wherein said adhering substance comprises a pressure sensitive adhesive (Col. 10 Lines 40-41 “adhesive may be…pressure-sensitive”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation applies to the adhesive recited for the hood opening).
Regarding Claim 4, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
	Lunsford at least suggests wherein said elastic band is attached to said interior rim of said facial opening along an entire circumference of said facial opening (see Fig. 5E where entire circumference seems to have fabric layer of 133, especially in light of Col. 5 Lines 7-8 "stitch line 135 is used to attach the two ends of the fabric thereby forming band portion 103e").
	Regarding Claim 5, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
	Lunsford Fig. 5E embodiment does not explicitly teach wherein said facial opening has gaps around said circumference where none of said elastic band is attached thereto,
said gaps facilitating the insertion and removal of objects between said user's face and said interior rim of said facial opening.

However, Lunsford Fig. 4 embodiment teaches wherein said facial opening has gaps around said circumference where none of said elastic band is attached thereto (see Fig. 4; Col. 3 Lines 36-37 "headgear 101 may include one or more body apertures 102 as seen in Fig. 4", Col. 3 Lines 37-39 “body apertures 102 can be…located in…band portion 103”, where existence of gaps would mean no existence of band portion 103, or band portion 103e elastic band),
said gaps facilitating the insertion and removal of objects between said user's face and said interior rim of said facial opening (Lunsford teaches the gaps which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing objects in the gap, especially in light of Col. 3 Lines 39-43 “body apertures 102 are typically sized to permit ventilation or are sized big enough to permit…ear buds from a music device to be used while wearing headgear 101").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford Fig. 5E embodiment with the gaps of Lunsford Fig. 4 embodiment in order to accompany ear buds (Col. 3 Lines 39-43).
Regarding Claim 9, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
Elhamasadat teaches at wherein a first strip of hook-and-loop fasteners are attached to said lower end of said upper head portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the lower end fasteners 24 include the first strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).
Regarding Claim 10, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 9.
Elhamasadat teaches wherein a second strip of hook-and-loop fasteners are attached to said upper end of said lower torso portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the upper end fasteners 24 include the second strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747), 
wherein said first strip of hook-and-loop fasteners are configured to mate with said second strip of hook-and-loop fasteners (Elhamasadat teaches the hook and loop fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of mating together, especially as this configuration is known in the art for two strips of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025) and Matich (USPN 7017577), as applied to Claim(s) 1, 2, 4, 5, 9, and 10 above, further in view of Shanahan (US Publication 2010/0210177).
Regarding Claim 3, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 2.
Matich does not explicitly teach wherein said pressure sensitive adhesive comprises a silicone gel.
However, Matich teaches that the pressure sensitive adhesive can be various materials with various functions (Col. 7 Lines 30-31 “the adhesive is skin friendly or skin unfriendly”).

Shanahan teaches wherein said pressure sensitive adhesive comprises a silicone gel (see Fig. 2; [0009] "silicone gel adhesive permanently attached to the first side of the stretchable piece of fabric removably attaches the stretchable piece of fabric to skin of a wearer”).
Matich teaches all of the elements of the instant invention as discussed in detail above except providing the specific material of the adhesive being silicone gel.  Although Matich does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Matich by making its adhesive of silicone gel. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make adhesive of silicone gel on the basis of its suitability for the intended use. In other words, the use of silicone gel would have been an "obvious to try" approach because the use of such a well-known material for an adhesive is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to attach a garment to skin, especially as shown by Shanahan.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025) and Matich (USPN 7017577), as applied to Claim(s) 1, 2, 4, 5, 9, and 10 above, further in view of US Rubber (GB 410308).
Regarding Claim 6, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
Lunsford does not explicitly teach wherein said elastic band comprises a woven elastic.
US Rubber teaches wherein said elastic band comprises a woven elastic (page 1 Line 64 "elastic woven ribbon material"; page 1 Lines 98-100 "Fig. 4 is a detail view of the preferred type of elastic thread used in the fabrics").
Lunsford teaches all of the elements of the instant invention as discussed in detail above except providing that the elastic band is woven.  Although Lunsford does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Lunsford by making its elastic band woven. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make an elastic band woven on the basis of its suitability for the intended use. In other words, the use of woven elastic would have been an "obvious to try" approach because the use of such a well-known material for a band is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to diminish odor while having comfortable texture as shown in US Rubber (Col. 1 Lines 38-41, 44-46, 74-79).

Claim(s) 11, 12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025) and Matich (USPN 7017577).
Regarding Claim 11, Elhamasadat teaches an activewear garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2A; [0013] "hooded garment 10…particularly suited for athletic activities") comprising:
an upper head portion adapted to be worn about and secured to a user's head ([0014] "hooded garment 10 has a hood 12"; Elhamasadat teaches the head portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn and secured to a user’s head especially in light of [0015] “hood 12 covers the head of the wearer and holds the loose hair of the wearer in a generally stable position”);
a facial opening formed on an anterior side of a facial extension of said upper head portion (see Fig. 3D and annotated Fig. 2A; [0018] "face opening 20 is defined in the front head portion"),

    PNG
    media_image3.png
    749
    641
    media_image3.png
    Greyscale

said facial opening being adapted to allow said user's face to protrude (Elhamasadat teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing a user’s face through, especially in light of [0018] face opening 20 is sized so as to allow a portion of the face of the wearer to be exposed when the hooded garment 10 is worn"),
said facial opening having a circumference (see Figs. 2A and 3D, where at least a portion of a circumference is shown).

Elhamasadat does not explicitly teach an elastic band having a first side that is attached to an interior rim of said facial opening formed on said anterior side of said facial extension
a second side of said elastic band,
such that said second side does not protrude from said interior rim and is configured to directly contact said user's face,
wherein said elastic band is attached to said interior rim of said facial opening along an entire circumference of said facial opening.

Lunsford redefines teaching a facial opening formed on an anterior side of a facial extension of said upper head portion (see Figs. 1 and 5E embodiment; although Fig. 1 is a different embodiment in that the band 103 is not separate, one of ordinary skill in the art would understand how Fig. 1 still relates to 5E, where Fig. 5E is the embodiment utilized; where band 103e is the facial extension; where facial opening is delineated by the circumference of 131 located on an anterior side of 103e; Col. 5 Lines 9-10 “band portion 103e attaches to head portion 104”; Col. 5 Line 2 “band portion 103e has a front end 131”); 
said facial opening being adapted to allow said user's face to protrude (Lunsford teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of  allowing a user’s face through, especially in light of Fig. 2),
said facial opening having a circumference (see Fig. 5B; Col. 4 Line 8-9 "band portion 103 may vary width B around the circumference"; although the recitation is directed to a different embodiment, one of ordinary skill in the art would understand the circumferential recitation can apply to Fig. 5E as well).

As such, Lunsford teaches a band having a first side that is attached to an interior rim of said facial opening formed on said anterior side of said facial extension (see Fig. 5E; Col. 5 Lines 1-2 "Fig. 5E shows band portion 103e with multiple layers of fabric"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”; as such, the "inner" fabric layer seen at 133 can be the band; and the "outer" fabric layer at 134 constitutes interior rim; as for first side-- first side would be the unseen side of fabric layer at 133 in Fig. 5E and facing fabric layer at 134; as for attached--Col. 5 Lines 3-5 "band portion 103e may be formed by layering multiple pieces of fabric on each other and sewing the fabric together along front end 131 and back end 132", where 131 and 132 delineate fabric layers at 133 and 134 and therefore band at 133 is attached to fabric layer at 134 via 131 and 132),
a second side of said elastic band, such that said second side does not protrude from said interior rim and is configured to directly contact said user's face (for second side--see Fig. 5E where fabric layer shown at 133 is the second side of fabric layer at 133; as for fabric layer at 133 disposed entirely inside and not protruding--see Fig. 5E where fabric layer at 133 and fabric layer at 134 are concentric and therefore fabric layer at 133 is disposed entirely inside of fabric layer at 134 and therefore does not protrude, especially as the layers have been sewn together at 131 and 132; Lunsford teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s face, especially in light of Fig. 2),
wherein said elastic band is attached to said interior rim of said facial opening along an entire circumference of said facial opening (see Fig. 5E where entire circumference seems to have fabric layer of 133, especially in light of Col. 5 Lines 7-8 "stitch line 135 is used to attach the two ends of the fabric thereby forming band portion 103e").

Lunsford at least suggests that the band fabric layer at 133 is elastic (Col. 4 Lines 43-47 "band portion…103e…may therefore use…elastic"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford band fabric layer at 133 to be elastic especially as Lunsford suggests such a possibility and as there is a finite number of predictable solutions suggested, such as either 133 or 134 is elastic as taught by Col. 5 Lines 5-7, without unexpected results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s “facial opening” with the band of Lunsford (redefining facial opening) in order to prevent user distraction from blowing hair and for a more secure fit around a user’s head (abstract and Col. 3 Lines 13-15). 

Elhamasadat and Lunsford do not explicitly teach an adhering layer is at least partially embedded in a second side of said elastic band,
said adhering layer being disposed entirely inside said interior rim
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face around said interior rim of said facial opening.

Matich teaches an adhering layer being composed of an adhering substance configured for releasably adhering said facial opening structure to said user's face (see Figs. 10, 11A-12B; Col. 12 Lines 18-23 “person may seek to seal an opening of footwear 102 at the ankles, a pant leg opening 104…a sleeve opening 112, a glove opening 114…a hood opening 118”; Col. 12 Lines 24-27 “each of these openings may be sealed utilizing the adhesive and/or pieces of tape (such as linear piece of tape 58) of the present invention.  Each of these openings may be sealed directly against the skin”; Col. 10 Lines 40-41 “adhesive may be…pressure-sensitive”; as such, the adhesive indicates an adhering layer composed of an adhering substance for adhering; as for releasably--see abstract “adhesive…is pulled from the face”).

Matich at least suggests that the adhering layer is around the interior rim of its facial opening (inasmuch as Figs. 11A-12B show that the adhering layer is around the interior rim of the opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that so would that of the hood opening),
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s interior rim (as provided by Lunsford, and therefore the second side of the elastic band on the interior of the interior rim) with the adhering layer of Matich, in order to provide a seal around the user’s face such as for better fit during intended use, especially as both Elhamasadat and Lunsford intend to keep the headwear snug around the head of the user (Elhamasadat [0002]-[0004] and Lunsford Col.  3 Lines 13-15).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Elhamasadat teaches an adhering layer is at least partially embedded in said second side of said elastic band (inasmuch as Elhamasadat’s elastic band is an elastic fabric, it is at least a form of mesh; as such, an adhesive applied becomes embedded),
said adhering layer being disposed entirely inside said interior rim (inasmuch as Elhamasadat’s elastic band (as provided by Lunsford) is modified with the adhering layer, and the boundaries of the elastic band do not extend beyond that of the interior rim (as provided by Lunsford), then the adhering layer would be entirely inside said interior rim).
Regarding Claim 12, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 12 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 12. 
Regarding Claim 17, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
Elhamasadat further teaches a lower torso portion (see Figs. 2A and 3B; [0014] "hooded garment 10 has…a torso support portion 13…and a neck portion 14”; see annotated Fig. 2A below for frontal delineation between torso and head portions);

    PNG
    media_image1.png
    747
    638
    media_image1.png
    Greyscale

a lower end of said upper head portion being attached to an upper end of said lower torso portion (see Figs. 2A, 2B; [0020] "pocket 21 is positioned in the back head portion of the hood 12"; [0021] "elastic 22 is positioned below the pocket 21"; [0022] "opening 23 is adjacent to the elastic 22...opening 23 is closeable by a fastener 24"; see annotated Fig. 2A below, where 12 is attached to 14 of the lower torso portion at opening 23).

    PNG
    media_image4.png
    400
    344
    media_image4.png
    Greyscale

Regarding Claim 18, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 18 is the same as the body of Claim 9.  As such, see the aforementioned rejection of the body of Claim 9 for the rejection of the body of Claim 18.
Regarding Claim 19, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 18.
The body of Claim 19 is the same as the body of Claim 10.  As such, see the aforementioned rejection of the body of Claim 10 for the rejection of the body of Claim 19.
Regarding Claim 20, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 20 is the same as the body of Claim 5.  As such, see the aforementioned rejection of the body of Claim 5 for the rejection of the body of Claim 20.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025) and Matich (USPN 7017577), as applied to Claim(s) 11, 12, 17-20 above, further in view of Shanahan (US Publication 2010/0210177).
Regarding Claim 13, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 12.
The body of Claim 13 is the same as the body of Claim 3.  As such, see the aforementioned rejection of the body of Claim 3 for the rejection of the body of Claim 13.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025) and Matich (USPN 7017577), as applied to Claim(s) 11, 12, 17-20 above, further in view of US Rubber (GB 410308).
Regarding Claim 14, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
	The body of Claim 14 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 14.

Response to Arguments
Applicant’s arguments, see page 12, filed 8/23/21, with respect to the rejection(s) of claim(s) 1 and 11 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new combination of art as aforementioned.
Furthermore, examiner notes that the argument directed to Duncan presented 8/23/21 is not persuasive as Duncan is not utilized to teach a band but merely that it is known in the art that an adhesive is embedded within the substrate upon which it lies.  Nevertheless, see aforementioned new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Flannery et al (USPN 5099865), Sparkuhl (USPN 10307217), Bozocos (USPN 3070805), Saunders (USPN 2730720), Fox et al (US Publication 2016/0095359), Dodd (USPN 6052825) directed to facial adhesive; Johnson (USPN 10039941) directed to a facial elastic band; Leggett et al (USPN 10478644), Cuoco (US Publication 2020/0281286) directed to a sealant at a facial opening; Rinis (USPN 2560598), De Grazia (USPN 2870452) directed to an interior rim; Hickey (USPN 5950636) directed to facial elastic strap or adhesive tape; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732